Citation Nr: 1428515	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  12-18 586	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an October 23, 1990, Board decision that denied the Veteran's appeal as to the issue of entitlement to service connection for a chronic neck condition and a chronic low back condition.

2.  Whether there was clear and unmistakable error (CUE) in a July 13, 2012, Board decision that denied the Veteran's appeal as to the issue of whether a timely Notice of Disagreement (NOD) had been filed with respect to a February 5, 2004, rating decision denying service connection for bipolar disorder, a low back disorder, and hearing loss.

[The issue of entitlement to service connection for an acquired psychiatric disorder, claimed as entitlement to service connection for bipolar disorder, is the subject of a separate decision by the Board.]


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The moving party had active service from February 1977 to February 1981.

This matter is before the Board as an original action on the motions of the moving party in which he alleges CUE in an October 23, 1990, Board decision that denied his appeal as to the issue of entitlement to service connection for a chronic neck condition and a chronic low back condition, and in which he alleges CUE in a July 13, 2012, Board decision that denied his appeal as to the issue of whether a timely NOD had been filed with respect to a February 5, 2004, rating decision denying service connection for bipolar disorder, a low back disorder, and hearing loss.


FINDINGS OF FACT

1.  In an October 23, 1990, decision the Board denied the Veteran's claim for entitlement to service connection for a chronic neck condition and a chronic low back condition.  The Veteran was notified of this decision and he did not appeal it.

2.  The correct facts, as they were known at the time of the October 23, 1990, decision, were before the Board, the statutory or regulatory provisions extant at the time were correctly applied; there was a tenable basis for each of the Board's determinations; and the alleged error is a disagreement with the weight of the evidence.

3.  In a July 13, 2012, decision the Board denied the Veteran's appeal as to the issue of whether a timely NOD had been filed with respect to a February 5, 2004, rating decision denying service connection for bipolar disorder, a low back disorder, and hearing loss.  The Veteran was notified of this decision and he did not appeal it.

4.  The correct facts, as they were known at the time of the July 13, 2012, decision, were before the Board, the statutory or regulatory provisions extant at the time were correctly applied; there was a tenable basis for each of the Board's determinations; and the moving party has not alleged an error that is considered clear and unmistakable under the applicable regulations.


CONCLUSIONS OF LAW

1.  The October 23, 1990, Board decision denying the Veteran's appeal as to the issue of entitlement to service connection for a chronic neck condition and a chronic low back condition does not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2013).

2.  The July 13, 2012, Board decision denying denied the Veteran's appeal as to the issue of whether a timely NOD had been filed with respect to a February 5, 2004, rating decision denying service connection for bipolar disorder, a low back disorder, and hearing loss does not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has the authority to revise a prior Board decision on the grounds of CUE.  38 U.S.C.A. § 7111.  A claim requesting review under this statute may be filed at any time after the underlying decision is made.

Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended. 38 C.F.R. § 3.105(a) (2013).

A determination that a prior decision involved CUE involves the following three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  38 C.F.R. § 20.1403(c).

Examples of situations that are not CUE are: (1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision.  (2) Duty to assist. VA's failure to fulfill the duty to assist.  (3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, by its very nature, clear and unmistakable.  38 C.F.R. § 20.1403(a).

A valid claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how the Board evaluated the facts is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92 (1995).  A decision regarding CUE must be made on the basis of the law and evidence at the time of the decision at issue.

A motion for revision of a prior Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party, if other than the veteran; the applicable VA file number; and, the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with these requirements shall be dismissed without prejudice to re-filing.  38 C.F.R. § 20.1404(a).

The motion claiming CUE in a Board decision must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and an explanation of why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirements.  38 C.F.R. § 20.1404(b).  Motions which fail to comply with these requirements shall be dismissed without prejudice to refiling.  Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); 38 C.F.R. § 20.1404(b). 

October 23, 1990 Decision

In June 2012, the Veteran filed a motion for revision of an October 23, 1990, Board decision denying entitlement to service connection for a neck condition and back condition on the grounds of CUE.  

The Veteran alleges that VA obtained an inadequate examination that did not adequately consider his history and service records, and that VA failed to adequately develop his claim.  Specifically, he cites to a VA examination of record at that time relating to a history of neck and back disability.  He also cites to a 1977 car accident while on active duty and service records regarding the same.  He pleads that to "this extent [he] believe[]s the issue was not adequately addressed by the [B]oard back in its October 1990 decision" and that but for this error, the claim would have been granted in 1990.

At the time of the decision, and currently, VA had a duty to assist claimants, which in certain cases included providing a medical examination, pursuant to 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  However, the regulation clearly states that VA's failure to fulfill the duty to assist is not CUE. 38 C.F.R. 
§ 20.1403(d)(2) (2013).  Thus, CUE has not been shown in this case.

July 13, 2012 Decision

In March 2009, the Board first denied the Veteran's appeal with respect to the issue of whether a timely NOD had been filed with respect to a February 5, 2004, rating decision denying service connection for bipolar disorder, a low back disorder, and hearing loss.  The Veteran appealed this decision to the Court of Appeals for Veterans' Claims (CAVC), which issued an August 2011 Memorandum Decision vacating and remanding the Board's decision on this issue.  

In a July 13, 2012, decision, the Board again denied the Veteran's appeal with respect to the issue of whether a timely NOD had been filed.  The Veteran now alleges CUE in the Board's July 2012 decision.  

The Veteran essentially argues that the Board failed to adequately weigh and consider the facts of the case, particularly in that he alleges the September 2005 Supplemental Statement of the Case (SSOC) substantiates his claim.  Specifically, he notes that the SSOC says that the denial of his claims for service connection of bipolar disorder, a low back disorder, and hearing loss, was sent on September 9, 2004.  He alleges that this substantiates the timely filing of a NOD on March 17, 2005.  A review of the record discloses that the SSOC does indeed contain a typographical error; however, the record also shows that the rating decision was mailed to the Veteran on February 9, 2004, not September 9, 2004.  

It is presumed that the Board considered the facts, and the Board did indeed consider the evidence of record the Veteran identifies in his argument.  Nevertheless, the Board is not required to discuss each piece of evidence in the claims file.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007).  An argument that the Board relied on certain evidence in making its determination, and that it failed to give proper weight to other evidence, also amounts to a disagreement with the Board's evaluation of the facts before it.  As noted above, disagreement as to how the facts were weighed or evaluated does not constitute clear and unmistakable error.  38 C.F.R. § 20.1403(d)(3).  Fugo v. Brown, 6 Vet. App. 40 (1993); Crippen v. Brown, 9 Vet. App. 412 (1996).  Thus, CUE has not been shown in this case.
ORDER

The motion to revise the Board's October 23, 1990, decision on the basis of CUE is denied.

The motion to revise the Board's July 13, 2012, decision on the basis of CUE is denied.



	                       ____________________________________________
	BETHANY L. BUCK
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



